Title: From George Washington to William Heath, 16 May 1782
From: Washington, George
To: Heath, William


                        
                            Sir
                            Head Quarters 16th May 1782
                        
                        As soon as you have concluded with the officers, the Quantity of Rum or Whiskey which will be best to be
                            commuted, agreeable to the Orders of this Date—you will be pleased to notify Mr Sands (who if necessary, will attend you
                            for the purpose) and agree with him upon the particular Articles in which the Compensation shall be made. With Regard
                            & Esteem I am Sir Your most Obedt Servt
                        
                            Go: Washington

                        
                    